i          i      i                                                                               i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-08-00399-CR

                                            IN RE Jesse MENDEZ

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 2, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Jesse Mendez has filed a pro se petition for a writ of mandamus asking this court to

compel the trial court to “set-aside with prejudice” four “pending criminal felony indictments due

to excessive delay.” Relator asserts his right to a speedy trial has been violated. Trial court records

show relator is represented by counsel. Relator is not entitled to hybrid representation. See Patrick

v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995); Rudd v. State, 616 S.W.2d 623, 625 (Tex.

Crim. App. 1981); Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.]1994, orig.

proceeding). Accordingly, the petition is denied.

                                                                         PER CURIAM

DO NOT PUBLISH




           1
           This proceeding arises out of Cause Nos. 2006-CR-3125, 2006-CR-3128-B, 2006-CR-6116, 2006-CR-6117-A,
styled State of Texas v. Jesse Mendez, pending in the 144th Judicial District Court, Bexar County, Texas, the Honorable
Catherine Torres-Stahl presiding.